                                                  IN THE UNITED STATES DISTRICT COURT
                                                 FOR THE NORTHER DISTRICT OF ILLINOIS
                                                            EASTERN DIVISION

                           ROWENA DZIUBLA,                                )
                                                                          )
                                                  Plaintiff,              )
                                                                          )       Case No. 1:18-cv-4542
                                  v.                                      )
                                                                          )       Judge Rebecca R. Pallmeyer
                           J.C. ANDERSON, INC., and PETER                 )
                           ERLING JACOBSEN,                               )       Magistrate Judge M. David Weisman
                                                                          )
                                                  Defendants.             )       JURY DEMANDED

                                                    PLAINTIFF S RESPONSE TO
                                           DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

                                  NOW COMES Plaintiff, ROWENA DZIUBLA, by and through her attorney, Sam Sedaei of

                           the Law Offices of GOLDMAN & EHRLICH, CHTD., and as her Response to Defendant Peter

                           Jacobsen’s Motion for Summary Judgment states as follows:

                                                                   INTRODUCTION

                                  During a work golf outing on September 18, 2017 called “the Kev,” Plaintiff was flagged

                           down by Defendant JCA’s co-owner to receive golf instructions from Defendant Peter Jacobsen.

                           She felt obliged and accepted. Jacobsen took his position behind her Plaintiff, assertively pressed

                           his hip against Plaintiff’s buttocks, and told Dziubla, “I’m going to show her where I take my

                           wood.” Shaken, she left the event shortly thereafter, cried the entire night, and later complained to

      LAW OFFICES          JCA about Jacobsen’s conduct. Jacobsen now presents selective snippets of equivocal statements of
GOLDMAN & EHRLICH
20 SOUTH CLARK STREET
        SUITE 500
 CHICAGO, ILLINOIS 60603
                           alleged witnesses and an unqualified and biased “expert” witness to argue that Jacobsen’s conduct
      (312)332-6733
     __      ___
                           was not offensive. But the evidence in the record shows that the only person who can speak with
   ARDC No. 6317657

                           any certainty as to what Jacobsen did or said is Plaintiff, and at a very least, whether Jacobsen’s

                           conduct was offensive or not is a question of fact.




                                                                              1
                                  Furthermore, testimonies of JCA’s witnesses have raised serious credibility questions

                           regarding the truthfulness of Jacobsen’s statements. These issues cannot properly be decided at

                           summary judgment. Therefore, Jacobsen’s Motion should be denied, and the case should proceed to

                           trial on the merits and for credibility determinations by a jury.

                                               SUMMARY JUDGMENT STANDARD OF REVIEW

                                  Summary judgment is proper only if the record shows that there is no genuine issue as to

                           any material fact and that the moving party is entitled to judgment as a matter of law. Fed.R.Civ.P.

                           56(c). A genuine issue for trial exists only when “the evidence is such that a reasonable jury could

                           return a verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

                           (1986). The court must view all evidence in a light most favorable to the nonmoving party. Valley

                           Liquors, Inc. v. Renfield Importers, Ltd., 822 F.2d 656, 659 (7th Cir.), cert. denied, 484 U.S. 977

                           (1987). Furthermore, it must draw all inferences in the nonmoving party’s favor. Santiago v. Lane,

                           894 F.2d 218, 221 (7th Cir.1990). When determining the question of whether a genuine issue of

                           material fact exists, the court “must view the evidence presented through the prism of the

                           substantive evidentiary burden.” Anderson, 477 U.S. at 254. The court’s sole function is to

                           determine whether sufficient evidence exists to support a verdict in the nonmoving party’s favor.

                           Determination of witnesses’ credibility, weighing of evidence, and drawing inferences deemed to

                           be reasonable are functions of the jury, not of a judge. Anderson, 477 U.S. at 255.

      LAW OFFICES                                                    ARGUMENT
GOLDMAN & EHRLICH
20 SOUTH CLARK STREET
        SUITE 500
 CHICAGO, ILLINOIS 60603
                                  The elements of a claim for civil battery are: (1) an intentional act on the part of the
      (312)332-6733
     __      ___
                           defendant, (2) resulting in offensive contact with the plaintiff's person, and (3) lack of consent to
   ARDC No. 6317657

                           the defendant’s conduct. McNeil v. Brewer, 304 Ill. App. 3d 1050, 1055 (1999). Defendant Peter

                           Jacobsen (“Jacobsen”) has presented a selective set of facts most favorable to him to argue that




                                                                            2
                           Plaintiff, Rowena Dziubla (Dziubla”) allegedly consented to the contact made, and the contact was

                           not offensive. The argument is without merit.

                                  I.      JACOBSEN MADE OFFENSIVE CONTACT WITH PLAINTIFF

                                  Jacobsen first argues that Dziubla consented to his contact, and no offensive contact was

                           made. A review of the contact made, as well as the context in which it was made, makes it clear

                           that Jacobsen made offensive contact, and Plaintiff did not consent to it.

                                          A.      Plaintiff did not Consent to Jacobsen’s Manner of Contact

                                  Plaintiff has testified at her deposition that during the outing on September 18, 2017,

                           Defendant JCA’s co-owner, Jim Schumacher (“Schumacher”) flagged her down from the group

                           that included Defendant, Peter Jacobsen (“Jacobsen”), as she was going from hole to hole to take

                           pictures. Pl.’s L.R. 56.1(b)(3)(C) Stat. of Additional Facts (“SOAF”) ¶ 1. At first, she told the

                           group that she did not want to join them, but they insisted. Jacobsen offered to show Plaintiff how

                           to take a chip shut, and she felt obligated to allow him to do so because he was the guest of honor at

                           the event. Id. Therefore, there is testimony on the record that her joining Jacobsen’s group was not

                           fully consensual. She did so because she was asked to join the group by the co-owner of her

                           employer.

                                  Furthermore, while Dziubla consented to receiving a golf pointer from Jacobsen, she did not

                           consent to the manner in which he provided his instruction. As Plaintiff has alleged in her

      LAW OFFICES          Complaint, “[a]s Jacobsen took his position behind Plaintiff, he assertively pressed his hip against
GOLDMAN & EHRLICH
20 SOUTH CLARK STREET
        SUITE 500
 CHICAGO, ILLINOIS 60603
                           Plaintiff’s buttocks.” Compl. ¶ 9. In fact, Jacobsen admitted to doing this. During his deposition,
      (312)332-6733
     __      ___
                           Jacobsen was presented with the Complaint, and was asked to point to any aspect of paragraph 9
   ARDC No. 6317657

                           therein that he believed to be inaccurate. SOAF ¶ 8. He testified that he could not say that this

                           portion of the Complaint was inaccurate. Id. Jacobsen argues that the physical aspect of his

                           instruction was consistent with how the instruction was supposed to be implemented, but there is


                                                                             3
                           testimony to the contrary in the record. Plaintiff explained at her deposition that she had previously

                           received instructions from another golfer, Clint Hickman, on how to hit a shot. SOAF ¶ 2. But

                           Hickman did not position himself as proximately to her as Jacobsen did. Id. That is why she did not

                           feel that the experience with Jacobsen would be any different before agreeing to receive the golf

                           instruction from Jacobsen, and therefore agreed to receive the instruction from him. Id. A woman

                           who allows a professional golfer to give her instruction cannot be presumed to have given consent

                           to the golfer to do with her body as he saw fit.

                                   Further testimony obtained in this case shows that Jacobsen knew his contact would be

                           offensive, but he still made the contact without any explicit warning to Dziubla. Jacobsen has

                           testified that he has given golf tips or instructions at Pro Am events thousands of times. SOAF ¶

                           17. He explained that he often pushes the player up to the ball, and asks them to step into his feet.

                           Id. He sometimes “reach[es] down and grab[s] them by the shorts and or the pants… and move[s]

                           them a foot closer to the ball to be able to get them in the right proximity.” Id. Notably, he also

                           testified that “on just about every occasion they say, wow, this feels awful.” Id. In light of his own

                           admission, Plaintiff taking offense to the manner in which Jacobsen made his contact should not

                           have come as a surprise, but should be seen as an occurrence that was fully consistent with how

                           others have reacted to Jacobsen’s instructions.

                                   To the extent that Jacobsen implies that Plaintiff is not being honest about having been

      LAW OFFICES          offended, the claim should be rejected for several reasons. First, credibility determinations are to be
GOLDMAN & EHRLICH
20 SOUTH CLARK STREET
        SUITE 500
 CHICAGO, ILLINOIS 60603
                           made by the jury, not the judge. Anderson, 477 U.S. at 255. Second, Dziubla’s behavior following
      (312)332-6733
     __      ___
                           the incident is entirely consistent with her actually being offended by Jacobsen. Plaintiff did not
   ARDC No. 6317657

                           partake in dinner following the golf event due to being upset. SOAF ¶ 4. Her coworker, Sergio,

                           gave her a ride back to the office, and she fought back tears during the ride. Id. She then drove

                           home later that evening, crying the entire way. Id. Upon seeing her husband at home, she continued


                                                                              4
                           to cry, and her husband told her that she needed to let JCA know about the incident. Id. In an e-mail

                           to Michael Power (“Power”), Defendant JCA’s CFO, the day after the Kev, Plaintiff stated that she

                           was emotionally, mentally, and physically upset, and that she was seeing a therapist. SOAF ¶ 5.

                           Therefore, there is sufficient evidence based on which a jury could conclude that Plaintiff did not

                           consent to the contact she received from Jacobsen, and she was genuinely, expectedly, and

                           reasonably offended by the contact.

                                          B.      Jacobsen’s Equivocal “Witnesses” Appear to Lack Knowledge

                                  Jacobsen next relies on the statements of various individuals to argue that Jacobsen did not

                           make offensive contact with Dziubla. But every single alleged “witness” provided equivocal and

                           qualified statements about what they actually saw.

                                  Kacper Stojowski (“Stojowski”) is one individual who has provided a statement regaring

                           the events alleged by Plaintiff. Stojowski has qualified his statements about the incident with the

                           preface “based on my observations.” Pl.’s LR 56.1 (b)(3)(B) Resp. ¶ 27. Furthermore, according to

                           Power’s notes taken during the investigation, Stojowski admitted that he was “drinking a little

                           throughout the round and was ‘buzzing’ a little.” SOAF ¶ 14. Similarly, Timothy Le (“Le”)

                           qualified his statements with the preface “based on my observations.” Pl.’s LR 56.1 (b)(3)(B) Resp.

                           ¶ 26. He further states that “[he] never saw Mr. Jacobsen touch Ms. Dziubla’s hips, waist or

                           buttocks” (emphasis added), not that such contact was not made. Id. Schumacher’s statement is no

      LAW OFFICES          different, and replete with equivocal language. In the statement, he states that “[he] never observed
GOLDMAN & EHRLICH
20 SOUTH CLARK STREET
        SUITE 500
 CHICAGO, ILLINOIS 60603
                           Mr. Jacobsen touch Ms. Dziubla in a harmful or offensive manner,” and continues to say “nor did I
      (312)332-6733
     __      ___
                           see Mr. Jacobsen touch Ms. Dziubla’s buttocks, hips, or waist.” Pl.’s LR 56.1 (b)(3)(B) Resp. ¶ 24.
   ARDC No. 6317657

                           He prefaces his statements in the next sentence with “I did not observe,” “I never saw,” and “based

                           on my observations.” Looking at these statements, it is not clear what these individuals actually

                           witnessed. A jury could look at these statements and their generic qualifiers, and conclude that they


                                                                            5
                           are nothing more than an attempt by JCA to give the appearance of due diligence, and manufacture

                           “evidence” to contradict Plaintiff’s account. A jury could also conclude upon further testimony of

                           these individuals that as JCA employees, or individuals dependent on business with JCA, they felt

                           obliged to sign these similarly-worded statements. The weighing of such controverted evidence and

                           drawing inferences from it are in the province of the jury. Anderson, 477 U.S. at 255.

                                             C.      Jacobsen’s “Expert” Witness is Both Biased and Unqualified

                                     Jacobsen also relies on the testimony of another professional golfer, Nancy Lopez

                           (“Lopez”), which it presents as an “expert” witness. But there are several reasons why her opinion

                           is not worthy of much weight, and she may even be disqualified for testimony at trial.

                                     First, there is evidence in the record that Lopez has a significant familiarity with, and bias in

                           favor of Jacobsen. She testified at her deposition that she has known Jacobsen since the late 1970s.

                           SOAF ¶ 14. Throughout these years, she recalls seeing him at least 10 times. Id. She has previously

                           attended at least one of Jacobsen’s charity events, and Jacobsen has come to one of her charity

                           events and did a clinic for people who were playing in her She testified that she is friends with

                           Jacobsen through golf. Id. Furthermore, she testified that her conclusions in this case were based

                           not just on deposition testimonies in the record, and her personal opinion about Jacobsen, and

                           certain conclusions she had formed about him throughout these years. During her deposition, she

                           stated:

      LAW OFFICES                            I know Peter Jacobsen in the professional way and have watched him
GOLDMAN & EHRLICH
20 SOUTH CLARK STREET
                                             and he is an entertainer. I've watched him. He makes people laugh.
        SUITE 500
 CHICAGO, ILLINOIS 60603
                                             He’s a great instruction professional. I've seen him at work on the golf
      (312)332-6733                          course before, so from what the depositions of the people -- what they
     __      ___
                                             said, I feel like they would agree with me, and I would agree with
   ARDC No. 6317657                          them, that he was doing what he’s supposed to do at these events.

                           Id. ¶ 19. She further stated that “I know Peter Jacobsen is not ever doing to do something to offend

                           somebody. That’s not his character.” Id. She also explained, “just knowing Peter, he does not have

                           that character at all. I respect him as a man, and I’ve been around a lot of PGA players, and I have
                                                                                6
                           never felt uncomfortable around him.” Id. A reasonable jury must listen to Lopez’s personal

                           relationship with and pre-formed respect for Jacobsen, and determine the proper weight to give her

                           testimony.

                                  In addition to Lopez’s apparent bias, there appears to be major gaps between her knowledge

                           of the facts and her conclusion that Jacobsen conducted himself appropriately in this case. First,

                           Lopez was not present at “the Kev” on September 18, 2017. SOAF ¶ 19. When asked if she

                           believed there were limits to fully grasp what has occurred during the Kev due to her lack of

                           presence, she responded, “absolutely. The limit is that I wasn’t right there to see it.” Id.

                           Furthermore, when asked if she knew whether there were different accounts from witnesses as to

                           what actually may have transpired at the Kev, Lopez appeared to not know the answer. An excerpt

                           from her deposition is as follows:

                                          Q:      Based on the statements that you read from the deposition
                                          transcripts and maybe the statements of other individuals who are on
                                          the record, is it your understanding that the people who were at the
                                          event all agreed on what Mr. Jacobsen actually said or were there
                                          different accounts of what he may have said?

                                          …

                                          A:      You know, I can't remember what they felt about that joke.
                                          You would have to read that to me so I can make my statement on
                                          that, but I can’t remember what I read about what they felt about the
                                          joke and if they agreed about the joke for whatever reason. You
                                          know, what their feelings were about it, I can’t remember -- I can't
                                          remember that.
      LAW OFFICES
GOLDMAN & EHRLICH
20 SOUTH CLARK STREET
                                          Q:     My question isn't how they felt about the joke, my question is
        SUITE 500
 CHICAGO, ILLINOIS 60603
                                          were there different accounts of -- different accounts of what they
      (312)332-6733                       believed Mr. Jacobsen actually said?
     __      ___

   ARDC No. 6317657
                                          A:      I still can't remember what -- what they actually said about
                                          that.

                           Id. ¶ 20. Furthermore, Plaintiff has alleged that what made Jacobsen’s physical conduct offensive

                           was the fact that it was coupled with a comment that carried a sexual innuendo. As explained in §


                                                                           7
                           II infra, Lopez also does not know what Jacobsen actually said. The admissibility of expert

                           testimony is governed by Federal Rule of Evidence 702 and the Supreme Court's opinion in

                           Daubert v. Merrell Dow Pharms., Inc., 509 U.S. 579 (1993). Based on the facts in the record, it is

                           not readily apparent if Lopez can even meet the Daubert standard due to her lack of sufficient

                           knowledge regarding the events that transpired at the Kev. But even if she can qualify to testify at

                           trial, the many gaps in her knowledge could very well lead a reasonable jury to conclude that her

                           opinion does not deserve more weight than Plaintiff’s first-hand and personal account. Finally, the

                           jury could conclude that it does not matter whether Lopez, as a professional golfer, would have

                           been offended by Jacobsen’s instructions, but whether a reasonable non-golfer in Plaintiff’s

                           position would have been offended by Jacobsen’s conduct.

                                  As previously explained, another factor that caused Jacobsen’s conduct to be offensive was

                           the comment that he made as he was giving Plaintiff his instructions, which is discussed infra.

                                  II.     JACOBSEN MADE HIS CONTACT MORE OFFENSIVE WITH A SEXUAL
                                          COMMENT

                                  Plaintiff testified that as Jacobsen showed her how to hit the shot and pressed his body

                           against her buttocks, he said something to the effect of “I’m going to show her where I take my

                           wood.” SOAF ¶ 3. When she was asked how certain she was that she correctly remembered what

                           Jacobsen said, she responded “100 percent. 110 percent.” Id.

                                  To counter this account, Jacobsen offers the statements of a number of people, every single
      LAW OFFICES
GOLDMAN & EHRLICH
20 SOUTH CLARK STREET
                           one of whom admits that (s)he did not hear what Jacobsen actually said. In his statement, Le states
        SUITE 500
 CHICAGO, ILLINOIS 60603
      (312)332-6733        that Jacobsen told “a golf joke,” but does not recall what the joke was. Pl.’s LR 56.1 (b)(3)(B)
     __      ___

   ARDC No. 6317657
                           Resp. ¶ 35. Similarly, Schumacher references a “golf joke,” but does not say what the joke actually

                           was. Id. ¶ 34. Stojowski and Radoha also admit that they “did not hear the full joke.” Id. ¶¶ 32, 36.

                           And Jacobsen claims to not even recall giving instructions to anyone at the Kev or meeting



                                                                            8
                           Plaintiff, much less recall what he specifically said during such an instruction. SOAF ¶ 7. A

                           reasonable jury could listen to the testimonies of these individuals, and conclude that Plaintiff’s

                           specific account of what Jacobsen said is worthy of more credence than the ambiguous statements

                           of anyone else on the record.

                                  Defendant also argues that there exists a golf joke that contains the word “wood,” and is

                           apparently very funny. First, Plaintiff has not argued that such a joke does not exist. She has only

                           argued that Jacobsen did not tell this alleged joke while giving his instruction. Second, not only did

                           none of Jacobsen’s “witnesses” actually appears to know what joke he allegedly told, but his own

                           “expert” also could not deliver the punch line. When asked if she knew what joke Jacobsen had

                           told during the Kev, she could not answer. SOAF ¶ 21. An excerpt from her deposition is as

                           follows:

                                          Q:       So my question is not whether, you know, what you read from
                                          the transcripts to remind you of a joke you know, but because you are
                                          saying matter-of-factly that you’re aware of what joke Mr. Jacobsen
                                          told, I'm trying to understand, how do you know what joke he told?

                                          …

                                          A:      Yes. You know, that joke has been around for a long, long
                                          time, and I don't even remember the last time I heard it, but it's -- it's
                                          an old joke. I know I've told jokes, and if you don't understand golf,
                                          you probably wouldn't understand the joke. And there's a lot of golf
                                          jokes out there.

                                          Q:     So going back to the joke that you believe Mr. Jacobsen told,
      LAW OFFICES                         can you explain what that joke is to a nongolfer?
GOLDMAN & EHRLICH
20 SOUTH CLARK STREET
        SUITE 500
 CHICAGO, ILLINOIS 60603
                                          A:       You know, I’d have to hear it again to really tell you because
      (312)332-6733                       it's been so long since I’ve heard the joke, that I would have to hear it
     __      ___
                                          again to let you know what I feel about it.
   ARDC No. 6317657

                           Id. That is convenient. The “expert” wants us to tell her the joke so she could tell the joke back to

                           us. Interestingly, Lopez testified that she did not believe whatever joke Jacobsen may have told

                           was a “famous” joke. SOAF ¶ 23. She admitted that she had heard it a long time ago, and even


                                                                             9
                           then she probably did not get it because she was “not good at getting jokes.” Id. She further stated

                           that “it’s not a joke that you hear every day on the golf course.” Id. Lopez further testified that it’s

                           a joke that an individual who is not a professional golfer may not get. Id. Most notably, Lopez

                           testified that she believed the person who was closest to Jacobsen would have been in the best

                           position to hear what Jacobsen said. SOAF ¶ 24. She admitted that Plaintiff was the person who

                           was the closest to Jacobsen. Id.

                                   Finally, there are statements in the record indicating that at least two individuals who were

                           interviewed during the investigation could see how Dziubla could be offended by Jacobsen’s

                           conduct and comment. Power interviewed Le as part of the investigation. During the interview, Le

                           admitted to Power that he “could see where [Dziubla] would be bothered by the locker room

                           banter.” SOAF ¶ 15. Furthermore, Adam Scheitel (“Sheitel”) was another witness who was

                           interviewed during the investigation. SOAF ¶ 16. During the interview, he admitted that “he can

                           see how [Dziubla] might have taken the ‘wood’ comment the wrong way.” Id. The fact that

                           Jacobsen has left these statements out of its Memorandum and L.R. 56.1 Statement is certainly

                           curious. But a summary judgment motion is a chance for a party to argue that there is no set of facts

                           based on which a reasonable jury could find for the other party, not an opportunity for the moving

                           party to escape jury trial through a misleading presentation of a fraction of the evidence.

                                   Therefore, a reasonable jury could review the evidence and available testimony in their

      LAW OFFICES          entirety, weigh conflicting pieces against each other based on their contents and contexts, and
GOLDMAN & EHRLICH
20 SOUTH CLARK STREET
        SUITE 500
 CHICAGO, ILLINOIS 60603
                           conclude that Plaintiff’s version of events is the most likely account of events.
      (312)332-6733
     __      ___
                                   III.    QUESTIONS ON CREDIBILITY PRECLUDE SUMMARY JUDGMENT
   ARDC No. 6317657

                                   Finally, there is contradicting evidence from JCA’s witnesses and Jacobsen that raises

                           serious credibility questions. These issues make summary judgment improper.




                                                                             10
                                  Jacobsen testified that Schumacher called him the day after the Kev to thank him for

                           attending the event, but did not mention anything about Plaintiff’s complaint to JCA about

                           Jacobsen’s conduct at that time. SOAF ¶ 10. He testified that the first time he heard about those

                           complaint was in November, 2017 (at least over 40 days after the incident). Id. Jacobsen further

                           testified that no one from JCA told him there was going to be an investigation into Plaintiff’s

                           allegations. SOAF ¶ 11. He further testified that he was not told during either one of two phone

                           calls with Schumacher following the incident that he was being interviewed as part of any

                           investigation into his conduct. Id. Jacobsen claims that Schumacher did not ask him to explain

                           himself or his conduct, or confirm or deny any part of Plaintiff’s allegations. Id.

                                  Contrary to Jacobsen’s account, JCA witnesses have testified that JCA did reach out to

                           Jacobsen immediately following the incident about Dziubla’s allegations. Michael Yazbec, JCA’s

                           President, testified that JCA interviewed Jacobsen as part of the investigation into Plaintiff’s

                           allegations, and obtained a statement from him relating to those events. SOAF ¶ 12. Yazbec

                           testified that the investigation had concluded by the week following the week of the incident. Id.

                           This means that JCA had reached out to Jacobsen within that period. Power corroborated Yazbec’s

                           account of JCA informing Jacobsen about the incident. SOAF ¶ 13. Power testified that

                           Schumacher called Jacobsen on September 19, 2017, the day after the incident. Id. During this call,

                           Schumacher informed Jacobsen about the details of Plaintiff’s allegations. Id. Power also

      LAW OFFICES          confirmed that Schumacher took Jacobsen’s statement in response to the incident. Id.
GOLDMAN & EHRLICH
20 SOUTH CLARK STREET
        SUITE 500
 CHICAGO, ILLINOIS 60603
                                  Jacobsen’s and JCA’s accounts of their communications regarding the incident cannot both
      (312)332-6733
     __      ___
                           be true. The jury must listen to these conflicting accounts, and determine if one or more of these
   ARDC No. 6317657

                           witnesses is not being truthful. The need for such a credibility determination by a jury should

                           preclude the court from prematurely disposing of the claim against one of the defendants.




                                                                           11
                                                                  CONCLUSION

                                  WHEREFORE, for the foregoing reasons, Defendant Jacobsen’s Motion for Summary

                           Judgment should be denied, and the case should proceed to trial.



                                                                       Respectfully Submitted,

                           Dated: February 20, 2020
                                                                                       /s/ Sam Sedaei
                                                                        Sam Sedaei of the Law Offices of Goldman &
                                                                        Ehrlich, CHTD., as Attorney for Plaintiff,
                                                                        ROWENA DZIUBLA



                           Arthur R. Ehrlich
                           Sam Sedaei
                           Law Offices of Goldman & Ehrlich, Chtd.
                           20 S. Clark Street, Suite 500
                           Chicago, IL 60603
                           (312) 332-6733
                           arthur@goldmanehrlich.com
                           sam@goldmanehrlich.com




      LAW OFFICES
GOLDMAN & EHRLICH
20 SOUTH CLARK STREET
        SUITE 500
 CHICAGO, ILLINOIS 60603
      (312)332-6733
     __      ___

   ARDC No. 6317657




                                                                         12
